Exhibit 10.11

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (“Agreement”) is made as of March 21, 2012 by and
between Roundy’s, Inc., a Delaware corporation (the “Company”), and Greg
Josefowicz, a director of the Company (the “Indemnitee”).

WHEREAS, the Company has concluded that to retain and attract talented and
experienced individuals to serve as directors and officers of the Company, it is
necessary for the Company to contractually indemnify directors and officers and
to assume for itself maximum liability for expenses and damages in connection
with claims against such directors and officers in connection with their service
to the Company;

WHEREAS, Section 145 of the Delaware General Corporation Law (the “DGCL”), under
which the Company is organized, empowers the Company to indemnify by agreement
its directors, officers, employees and agents, and persons who serve, at the
request of the Company, as directors, officers, employees or agents of other
corporations or enterprises, and expressly provide that the indemnification
provided by the DGCL is not exclusive;

WHEREAS, the Company’s Second Amended and Restated Certificate of Incorporation
(the “Certificate of Incorporation”) and the Company’s Amended and Restated
Bylaws (the “Bylaws”) authorize the Company to provide indemnification and to
advance expenses to the full extent permitted by Delaware law;

WHEREAS, Indemnitee is currently serving as a director of the Company and the
Company wishes Indemnitee to continue his service in such capacity without
concern of unwarranted personal liability arising out of or related to such
services to the Company;

WHEREAS, the Company wishes to provide Indemnitee with an independent
contractual right to indemnification and advancement of expenses in addition to
those rights provided by the DGCL, the Certificate of Incorporation and the
Bylaws.

NOW, THEREFORE, the Company and Indemnitee, intending to be legally bound,
hereby agree as follows:

1. Indemnification in Third Party Proceedings. The Company shall indemnify,
defend, and hold harmless Indemnitee from and against, and shall compensate and
reimburse Indemnitee for, any Damages (as defined below) that are directly or
indirectly suffered or incurred by Indemnitee as a result of, or are directly or
indirectly connected with, any threatened, pending or completed action, suit or
proceeding (other than an action, suit or proceeding by or in the right of the
Company to procure a judgment in its favor), whether civil, criminal,
administrative or investigative (a “Proceeding”), to which Indemnitee is or was
a party, or is threatened to be made a party, by reason of, or arising from, the
fact that Indemnitee is or was an officer of the Company or any of its
subsidiaries or a member of the boards of directors of the Company or any of its
subsidiaries (collectively, the “Company’s Board”), by reason of any action or
inaction on the part of Indemnitee in his role as an officer of the Company or
any of its subsidiaries or member of the Company’s Board, or by reason of the
fact that Indemnitee is or was serving at the request of the Company as a
director, officer, employee, agent or fiduciary of the



--------------------------------------------------------------------------------

Company or of another corporation, partnership, joint venture, trust or other
enterprise; provided, however, that the Company shall not be obligated to
indemnify Indemnitee under this Section 1 unless Indemnitee acted in good faith
and in a manner Indemnitee

reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal Proceeding, Indemnitee had no
reasonable cause to believe Indemnitee’s conduct was unlawful. The termination
of any Proceeding by judgment, order, settlement, conviction, or upon a plea of
nolo contendere or its equivalent shall not, of itself, create a presumption
that (i) Indemnitee did not act in good faith, (ii) Indemnitee did not act in a
manner which Indemnitee reasonably believed to be in the best interests of the
Company, or (iii) with respect to any criminal Proceeding, Indemnitee had
reasonable cause to believe that Indemnitee’s conduct was unlawful. Anyone
seeking to overcome the presumption that Indemnitee is entitled to
indemnification under this Section 1 shall have the burden of proof and the
burden of persuasion by clear and convincing evidence. “Damages” shall mean any
Expenses (as defined below), judgments, fines or amounts paid in settlement
actually and reasonably incurred by Indemnitee or on his behalf in connection
with a Proceeding. “Expenses” shall mean any direct and indirect costs and
expenses actually and reasonably incurred by Indemnitee or on his behalf in
connection with the investigation, defense or appeal of a Proceeding, including
any fee (including any legal fee, expert fee, accounting fee or advisory fee),
charge, cost (including any cost of investigation) or expense of any nature, but
shall not include the amount of any judgments, fines or amounts paid in
settlement of any Proceeding.

2. Indemnification in Proceedings by or in the Right of the Company. The Company
shall indemnify, defend, and hold harmless Indemnitee from and against, and
shall compensate and reimburse Indemnitee for, any Expenses and, to the extent
permitted by law, amounts paid in settlement that are directly or indirectly
suffered or incurred by Indemnitee as a result of, or are directly or indirectly
connected with, any threatened, pending or completed Proceeding by or in the
right of the Company to procure a judgment in its favor, to which Indemnitee is
or was a party, or is threatened to be made a party, by reason of, or arising
from, the fact that Indemnitee is or was an officer of the Company or any of its
subsidiaries or a member of the Company’s Board, by reason of any action or
inaction on the part of Indemnitee in his role as an officer of the Company or
any of its subsidiaries or a member of the Company’s Board or by reason of the
fact that Indemnitee is or was serving at the request of the Company as a
director, officer, employee, agent or fiduciary of the Company or of another
corporation, partnership, joint venture, trust or other enterprise; provided,
however, that the Company shall not be obligated to indemnify Indemnitee under
this Section 2: (1) unless Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company; or (2) for any claim, issue or matter as to which Indemnitee shall
have been adjudged to be liable to the Company by a court of competent
jurisdiction due to willful misconduct of a culpable nature in the performance
of his duty to the Company, unless and only to the extent that the court in
which such Proceeding is or was pending shall determine upon application that,
despite the adjudication of such liability but in view of all the circumstances
of the case, Indemnitee is fairly and reasonably entitled to indemnity for
Expenses and then only to the extent that the court shall determine. The
termination of any Proceeding by judgment, order, settlement, conviction, or
upon a plea of nolo contendere or its equivalent shall not, of itself, create a
presumption that (i) Indemnitee did not act in good faith, or (ii) Indemnitee
did not act in a manner which Indemnitee reasonably believed to be in the best
interests of the Company.

Anyone seeking to overcome the presumption that Indemnitee is entitled to
indemnification under this Section 2 shall have the burden of proof and the
burden of persuasion by clear and convincing evidence.

 

2



--------------------------------------------------------------------------------

3. Expenses; Indemnification Procedure.

(a) Advancement of Expenses. The Company shall advance all Expenses incurred by
Indemnitee in connection with the investigation, defense, settlement or appeal
of any Proceeding referenced in Sections 1 or 2 hereof (but not amounts actually
paid in settlement of any such Proceeding). Indemnitee hereby undertakes to
repay such amounts advanced only if, and to the extent that, it shall ultimately
be determined such Expenses were not reasonable or that Indemnitee is not
entitled to be indemnified by the Company under the provisions of this
Agreement, the Certificate of Incorporation or the Bylaws, the DGCL or
otherwise. The advances to be made hereunder shall be paid by the Company to
Indemnitee within ten (10) days following delivery of a written statement
therefor by Indemnitee to the Company. Such statement or statements shall
reasonably evidence the Expenses incurred by Indemnitee. Any advances and
undertakings to repay pursuant to this Section 3(a) shall be made without regard
to the financial ability of Indemnitee to make repayment and shall be unsecured
and interest free.

(b) Witness Expenses. Notwithstanding any other provision of this Agreement, to
the extent that Indemnitee is, by reason of, or arising from, the fact that
Indemnitee is or was an officer of the Company or a member of the Company’s
Board, a witness in any Proceeding to which Indemnitee is not a party, he shall
be indemnified against all expenses actually and reasonably incurred by him or
on his behalf in connection therewith.

(c) Notice/Cooperation by Indemnitee. Indemnitee shall give the Company notice
in writing as soon as practicable of the commencement of, or the threat of
commencement of, any claim made against Indemnitee for which indemnification
will or could be sought under this Agreement. Notice to the Company shall be
directed to the President of the Company at the address shown on the signature
page of this Agreement (or such other address as the Company shall designate in
writing to Indemnitee). In addition, Indemnitee shall give the Company such
information and cooperation as it may reasonably require and as shall be within
Indemnitee’s power.

(d) Procedure. Any indemnification provided for in Sections 1 or 2 shall be made
no later than thirty (30) days after receipt of the written request of
Indemnitee. If a claim under this Agreement, under any statute, or under any
provision of the Certificate of Incorporation or the Bylaws providing for
indemnification, is not paid in full by the Company within thirty (30) days
after a written request for payment thereof has first been received by the
Company, Indemnitee may, but need not, at any time thereafter bring an action
against the Company to recover the unpaid amount of the claim and, subject to
Section 20 of this Agreement, Indemnitee shall also be entitled to be paid for
the Expenses (including attorneys’ fees) of bringing such action. It shall be a
defense to any such action (other than an action brought to enforce a claim for
Expenses incurred in connection with any Proceeding in advance of its final
disposition) that Indemnitee has not met the standard of conduct which makes it
permissible under applicable law for the Company to indemnify Indemnitee for the
amount claimed, but the burden of proving such defense shall be on the Company.
Neither the failure of the Company (including the Company’s Board, any committee
or subgroup of the Company’s Board, independent legal counsel, or the Company’s
stockholders) to have made a determination that indemnification of Indemnitee is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct required by applicable law, nor an actual determination by the
Company (including the Company’s Board, any committee or subgroup of the
Company’s Board, independent legal counsel, or the Company’s stockholders) that
Indemnitee has not met such applicable standard of conduct, shall create a
presumption that Indemnitee has or has not met the applicable standard of
conduct.

 

3



--------------------------------------------------------------------------------

(e) Settlements. Notwithstanding anything to the contrary contained herein, the
Company shall not be required to indemnify Indemnitee under this Agreement for
any amounts paid in settlement of any Proceeding effected without the Company’s
prior written consent. The Company shall not settle any Proceeding in any manner
that would impose any penalty or limitation on Indemnitee without Indemnitee’s
prior written consent. Neither the Company nor Indemnitee shall unreasonably
withhold their consent to any proposed settlement.

(f) Selection of Counsel. In the event the Company shall be obligated under
Section 3(a) hereof to pay the Expenses of any Proceeding against Indemnitee,
the Company, if appropriate, shall be entitled to assume the defense of
Indemnitee in such Proceeding, with counsel approved by Indemnitee, which
approval shall not be unreasonably withheld, upon the delivery to Indemnitee of
written notice of its election so to do. After delivery of such notice, approval
of such counsel by Indemnitee and the retention of such counsel by the Company,
the Company will not be liable to Indemnitee under this Agreement for any fees
of counsel subsequently incurred by Indemnitee with respect to the same
Proceeding; provided, that (i) Indemnitee shall have the right to employ his
counsel in any such Proceeding at Indemnitee’s expense; and (ii) if (A) the
employment of counsel by Indemnitee has been previously authorized by the
Company, (B) counsel to Indemnitee shall have reasonably concluded that there
may be a conflict of interest between the Company and Indemnitee in the conduct
of any such defense or (C) the Company shall not, in fact, have employed counsel
to assume the defense of such Proceeding, then in each case, the fees and
expenses of Indemnitee’s counsel shall be at the expense of the Company, except
as otherwise expressly provided in this Agreement.

4. Additional Indemnification Rights; Nonexclusivity.

(a) Scope. Notwithstanding any other provisions of this Agreement, the Company
hereby agrees to indemnify Indemnitee to the fullest extent permitted by law,
notwithstanding that such indemnification is not specifically authorized by the
other provisions of this Agreement, the Certificate of Incorporation, the Bylaws
or by statute. In the event of any change, after the date of this Agreement, in
any applicable law, statute or rule which expands the right of a Delaware
corporation to indemnify a member of its board of directors, such changes shall
be, ipso facto, within the purview of Indemnitee’s rights and Company’s
obligations, under this Agreement. In the event of any change in any applicable
law, statute or rule which narrows the right of a Delaware corporation to
indemnify a member of its board of directors, such changes, to the extent not
otherwise required by such law, statute or rule to be applied to this Agreement
shall have no effect on this Agreement or the parties’ rights and obligations
hereunder.

(b) Nonexclusivity. The provisions for indemnification and advancement of
Expenses provided by this Agreement shall not be deemed exclusive of any rights
to which Indemnitee may be entitled under the Certificate of Incorporation, the
Bylaws, any agreement, any vote of stockholders or disinterested directors,
Delaware law, or otherwise, both as to action in Indemnitee’s official capacity
and as to action in another capacity while holding such office. Indemnitee’s
rights provided under this Agreement shall continue after Indemnitee has ceased
acting as an officer of the Company or any of its subsidiaries or a member of
the Company’s Board.

 

4



--------------------------------------------------------------------------------

5. Partial Indemnification and Contribution.

(a) Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, fines or amounts paid in settlement actually and reasonably
incurred by him in the investigation, defense, settlement or appeal of any
Proceeding, but is not entitled, however, to indemnification for the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion of such Expenses, judgments, fines or amounts paid in settlement to
which Indemnitee is entitled. For purposes of this Section 5(a) and without
limitation, the termination of any claim, issue or matter by dismissal, with or
without prejudice, shall be deemed to be a successful result as to such claim,
issue or matter.

(b) Contribution. If the indemnification provided in this Agreement is
unavailable in whole or in part and may not be paid to Indemnitee for any reason
other than those explicitly set forth herein, then with respect to any
Proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such Proceeding), to the fullest extent permissible under
applicable law, the Company, in lieu of indemnifying and holding harmless
Indemnitee, shall pay, in the first instance, all Damages and Expenses actually
and reasonably incurred by Indemnitee in connection with such Proceeding without
requiring Indemnitee to contribute to such payment, and the Company hereby
waives and relinquishes any right of contribution it may have at any time
against Indemnitee.

6. Determination of Right To Indemnification. Any indemnification under this
Agreement shall be made by the Company unless a determination is made that
indemnification of such Indemnitee is not proper in the circumstances because he
has not met the applicable standards of conduct set forth in Sections 1 or 2, as
applicable, hereof. Any such determination shall be made (i) by a majority vote
of the directors who are not parties to the Proceeding in question
(“disinterested directors”), even if less than a quorum, (ii) by a majority vote
of a committee of disinterested directors designated by majority vote of
disinterested directors, even if less than a quorum, (iii) by a vote of
stockholders who are not at that time parties to the Proceeding in question
holding a majority of the outstanding shares of stock of all classes entitled to
vote on the matter, voting as a single class, (iv) by independent legal counsel,
or (v) by a court of competent jurisdiction; provided, however, that if a Change
in Control has occurred, the determination with respect to Indemnitee’s right to
indemnification shall be made only by independent legal counsel selected by
Indemnitee and approved by the Company (which approval shall not be unreasonably
delayed, conditioned or withheld). Such counsel, among other things, shall
render its written opinion to the Company and Indemnitee as to whether and to
what extent Indemnitee would be permitted to be indemnified under applicable
law. The Company agrees to pay the reasonable fees of the independent legal
counsel and to indemnify fully such counsel against any and all expenses
(including attorneys’ fees), claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.

7. Reliance as Safe Harbor. For purposes of this Agreement, Indemnitee shall be
deemed to have acted in good faith and in a manner Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company if
Indemnitee’s actions or omissions to act are taken in good faith reliance upon
the records of the Company, including its financial statements, or upon
information, opinions, reports or statements furnished to Indemnitee by the
officers or employees of the Company in the course of their duties, or by
committees of the Company’s Board, or by any other person (including legal
counsel, accountants and financial advisors) as to matters Indemnitee reasonably
believes are within such other person’s professional or expert competence and
who has been selected with reasonable care by or on behalf of the Company. In
addition, the knowledge and/or actions, or failures to act, of any director,
officer, employee or agent of the Company shall not be imputed to Indemnitee for
purposes of determining the right to indemnification hereunder.

 

5



--------------------------------------------------------------------------------

8. Mutual Acknowledgment. Both the Company and Indemnitee acknowledge that in
certain instances, Federal law or applicable public policy may prohibit the
Company from indemnifying its directors, officers or other advisors under this
Agreement or otherwise. Indemnitee understands and acknowledges that the Company
has undertaken or may be required in the future to undertake to the Securities
and Exchange Commission to submit the question of indemnification to a court in
certain circumstances for a determination of the Company’s right under public
policy to indemnify Indemnitee.

9. Severability. Nothing in this Agreement is intended to require or shall be
construed as requiring the Company to do or fail to do any act in violation of
applicable law. The Company’s inability, pursuant to applicable law (as
determined by a court of competent jurisdiction), to perform its obligations
under this Agreement shall not constitute a breach of this Agreement. The
provisions of this Agreement shall be severable as provided in this Section 9.
If this Agreement or any portion hereof shall be held to be invalid, illegal or
unenforceable for any reason whatsoever, then (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including, without
limitation, all portions of any provisions of this Agreement containing any such
provision held to be invalid, illegal or unenforceable that are not themselves
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and (b) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, all portions of any provisions of this Agreement
containing any such provision held to be invalid, illegal or unenforceable that
are not themselves invalid, illegal or unenforceable) shall be construed so as
to give effect to the intent manifested by the provision held invalid, illegal
or unenforceable.

10. Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement to
indemnify Indemnitee or to advance Expenses in connection with any of the
following:

(a) Excluded Acts. Any actions or omissions or transactions from which an
officer or director of a corporation may not be relieved of liability under
Delaware law;

(b) Claims Initiated by Indemnitee. Any Proceedings or claims initiated or
brought voluntarily by Indemnitee and not by way of defense, except with respect
to Proceedings brought to establish or enforce a right to indemnification and/or
advancement of Expenses arising under this Agreement, the Certificate of
Incorporation, the Bylaws or any other statute or law, but such indemnification
or advancement of Expenses may be provided by the Company in specific cases if
the Company’s Board finds it to be appropriate;

(c) Lack of Good Faith. Any Proceeding instituted by Indemnitee to enforce or
interpret this Agreement, if a court of competent jurisdiction determines that
each of the material assertions made by Indemnitee in such Proceeding was not
made in good faith or was frivolous;

(d) Claims Under Section 16(b). Expenses and the payment of profits arising from
the purchase and sale by Indemnitee of securities in violation of Section 16(b)
of the Securities Exchange Act of 1934, as amended, or any similar successor
statute;

 

6



--------------------------------------------------------------------------------

(e) Insurance Payments. Any claims for which payment is actually made to
Indemnitee under a valid, enforceable and collectible insurance policy;

(f) Other Payments. To the extent that Indemnitee is indemnified and actually
paid or Expenses are advanced otherwise than pursuant to this Agreement;

(g) Personal Advantage. If it is proved by final judgment in a court of law or
other final adjudication to have been based upon or attributable to Indemnitee’s
in fact having gained any personal profit or advantage to which he was not
legally entitled; or

(h) Unlawful Indemnification. If a final decision by a court having jurisdiction
in the matter shall determine that such indemnification or advancement of
Expenses is not lawful.

11. Remedies of Indemnitee. In the event that (i) the Company makes a
determination that Indemnitee is not entitled to indemnification under Sections
1 or 2 of this Agreement, (ii) advancement of Expenses is not timely made
pursuant to Section 3 of this Agreement, or (iii) payment of indemnification is
not made pursuant to this Agreement within thirty (30) days after receipt by the
Company of a written request therefor, Indemnitee shall be entitled to an
adjudication in an appropriate court in the State of Delaware, or in any other
court of competent jurisdiction, of his entitlement to such indemnification and
shall be entitled to reimbursement of Expenses incurred in connection therewith
in accordance with Section 20.

12. Insurance. To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, employees,
agents or fiduciaries of the Company or any other corporation, partnership,
joint venture, trust or other enterprise which such person serves at the request
of the Company, Indemnitee shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any such director, officer, employee, agent or fiduciary under
such policy or policies.

13. Subrogation. In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.

14. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee,
Indemnitee’s spouse, heirs, executors or personal or legal representatives after
the expiration of two years from the date of accrual of such cause of action,
and any claim or cause of action of the Company shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within such
two-year period; provided, however, that if any shorter period of limitations is
otherwise applicable to any such cause of action such shorter period shall
govern.

15. Effectiveness of Agreement. To the extent that the indemnification permitted
under the terms of certain provisions of this Agreement exceeds the scope of the
indemnification provided for under Delaware law, such provisions shall not be
effective unless and until the indemnification permitted by such provisions
comes within the scope of the indemnification provided for under Delaware law.
In all other respects, the balance of this Agreement shall be effective as of
the date set forth on the first page.

 

7



--------------------------------------------------------------------------------

16. Enforcement. The Company expressly confirms and agrees that it has entered
into this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve as an officer of the Company or any of its
subsidiaries and/or a member of the Company’s Board, and the Company
acknowledges that Indemnitee is relying upon this Agreement as consideration for
serving as an officer of the Company or any of its subsidiaries or a member of
the Company’s Board.

17. Construction of Certain Phrases.

(a) For purposes of this Agreement, “Beneficial Owner” shall have the meaning
given to such term in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended; provided, however, that Beneficial Owner shall exclude any person
otherwise becoming a Beneficial Owner by reason of the stockholders of the
Company approving a merger of the Company with another entity.

(b) For purposes of this Agreement, a “Change in Control” shall be deemed to
occur upon the earliest to occur after the date of this Agreement of any of the
following events:

(i) Acquisition of Stock by Third Party. Any person, other than the Willis Stein
Group and other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, is or becomes the
Beneficial Owner (as defined above), directly or indirectly, of securities of
the Company representing more than 50% of the combined voting power of the
Company’s then outstanding securities, unless the change in relative Beneficial
Ownership of the Company’s securities by any person results solely from a
reduction in the aggregate number of outstanding securities entitled to vote
generally in the election of directors;

(ii) Change in Board of Directors. During any period of two consecutive years
(not including any period prior to the execution of this Agreement), individuals
who at the beginning of such period constitute the board of directors of the
Company, and any new director (other than a director designated by a person who
has entered into an agreement with the Company to effect a transaction described
in Section 17(b)(i), 17(b)(iii) or 17(b)(iv)) whose election by the board of
directors of the Company or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority of the members of the board of
directors of the Company;

(iii) Corporate Transactions. The effective date of a merger or consolidation of
the Company with any other entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such merger or
consolidation and with the power to elect at least a majority of the board of
directors or other governing body of such surviving entity; and

 

8



--------------------------------------------------------------------------------

(iv) Liquidation. The approval by the stockholders of the Company of a complete
liquidation of the Company or an agreement or series of agreements for the sale
or disposition by the Company of all or substantially all of the Company’s
assets, or, if such approval is not required, the decision by the board of
directors of the Company to proceed with such a liquidation, sale or disposition
in one transaction or a series of related transactions.

This Agreement may be executed in one or more counterparts, each of which shall
constitute an original.

This Agreement shall be binding upon the Company and its successors and assigns,
and shall inure to the benefit of Indemnitee and Indemnitee’s estate, heirs,
legal representatives and assigns. This Agreement will continue in effect
whether Indemnitee continues to serve as an officer or director of the Company
or any of its subsidiaries or any other enterprise at the Company’s request.

In the event that any action is instituted by Indemnitee under this Agreement to
enforce or interpret any of the terms hereof, or to recover under any directors’
and officers’ liability insurance policies maintained by the Company, Indemnitee
shall be entitled to be paid all court costs and Expenses, including reasonable
attorneys’ fees, incurred by Indemnitee with respect to such action, unless as a
part of such action, the court of competent jurisdiction determines that each of
the material assertions made by Indemnitee as a basis for such action was not
made in good faith or was frivolous. In the event of an action instituted by or
in the name of the Company under this Agreement or to enforce or interpret any
of the terms of this Agreement, Indemnitee shall be entitled to be paid all
court costs and Expenses, including attorneys’ fees, incurred by Indemnitee in
defense of such action (including with respect to Indemnitee’s counterclaims and
cross-claims made in such action), unless as a part of such action the court
determines that each of Indemnitee’s material defenses to such action was made
in bad faith or was frivolous.

All notices, requests, demands and other communications under this Agreement
shall be in writing and shall be deemed duly given (i) if delivered by hand and
receipted for by the party addressee, on the date of such receipt, or (ii) if
mailed by domestic certified or registered mail, properly addressed with postage
prepaid, on the third business day after the date postmarked; otherwise a notice
shall be deemed duly given when such notice shall be actually received by the
addressee. Addresses for notice to either party are as shown on the signature
page of this Agreement, or as subsequently modified by written notice. The
failure to notify the Company shall not relieve the Company of any obligation
which it may have to Indemnitee under this Agreement or otherwise.

No supplement, modification, termination or amendment of this Agreement shall be
binding unless executed in writing by both parties. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions hereof (whether or not similar) nor shall such wavier
constitute a continuing waiver.

 

9



--------------------------------------------------------------------------------

This Agreement shall be governed by and its provisions construed in accordance
with the laws of the State of Delaware as applied to contracts between Delaware
residents entered into and to be performed entirely within Delaware.

[Signature Page Follows]

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.

AGREED TO AND ACCEPTED

 

INDEMNITEE:     ROUNDY’S, INC. /s/ GREGORY P. JOSEFOWICZ     /s/ EDWARD G. KITZ
By:   Greg Josefowicz     By:   Edward G. Kitz       Title: Group VP – Legal,
Risk & Treasury Address:     Address: 2334 Lakeshore Drive     875 East
Wisconsin Ave Fennville, MI 49408     Milwaukee, WI 53202

 

10